               Case 2:17-cv-00094-RAJ Document 285 Filed 09/25/19 Page 1 of 6



 1
                                                                        The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10
     ABDIQAFAR WAGAFE, et al., on behalf of            CASE NO. C17-00094RAJ
11   himself and other similarly situated,
                                                       STIPULATION FOR ORDER
12                                Plaintiffs,          REVISING CASE SCHEDULE;
                                                       ORDER THEREON
13               v.
14   DONALD TRUMP, President of the United
     States, et al.,
15
                                  Defendants.
16

17

18           WHEREAS on July 9, 2019, the Court entered an order requiring, among other things, that

19 (1) defendants reproduce the A-files of the five named plaintiffs so as to disclose any “why

20 information” originating solely from within U.S. Citizenship and Immigration Services (USCIS);

21 and (2) the parties meet and confer regarding the production of a random sample of additional class

22 member A-files; and

23           WHEREAS the parties have met and conferred and agreed that defendants will produce a

24 random sample of four additional plaintiff A-files; and

25           WHEREAS defendants have identified issues associated with the speed and timing of the

26 production of documents ordered by the Court on July 9, 2019, which includes documents requiring

27 third-party agency review; as well as with the impact that the production of such documents has had

28
                                                                                 UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                         CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                   Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 1                                                                  Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                                 (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 285 Filed 09/25/19 Page 2 of 6



 1 on the speed and timing of the production of other outstanding document discovery necessitating

 2 third-party agency review; and

 3           WHEREAS the parties understand that speed and timing of the production of these

 4 categories of document discovery will impact the parties’ respective abilities to respond to other

 5 outstanding discovery, including, but not limited to, the timing of depositions, identification of

 6 expert witnesses and the production of supplemental discovery responses; and

 7           WHEREAS, the parties have negotiated a proposal, set out below, to adjust the case schedule

 8 to, among other things, allow defendants to process, and plaintiffs to receive, the four randomly-

 9 selected A-files that defendants have agreed to produce and several hundred additional responsive

10 documents currently undergoing review by third-party agencies; and

11           WHEREAS the parties are mindful of their obligations to adhere to the case schedules

12 adopted by the Court, and have been endeavoring to comply, but jointly believe there is good cause

13 for a modification of the case schedule because of the necessities of the case, as summarized above,

14           NOW THEREFORE the parties through their respective counsel of record do hereby

15 stipulate and agree that the Court may make and enter the following order:

16           The case schedule established by the Court on August 9, 2019, shall be modified as follows:

17 BENCH TRIAL DATE:                                                     To be set by the Court

18 Length of Trial                                                       5 days
19 Deadline to Complete Discovery                                        November 29, 2019
   (other than expert discovery and all depositions),
20 which extension does not authorize new written
   discovery requests (other than requests to admit)
21 or subpoenas for document production

22 Deadline to File Discovery-Related Motions                            December 20, 2019
23 Expert Witness Disclosures/Reports                                    January 31, 2020
   Under FRCP 26(a)(2)
24
   Deadline for Depositions (other than of experts)                      February 14, 2020
25
   Responsive Expert Witness Disclosure/ Reports                         March 13, 2020
26 Under FRCP 26(a)(2) Due

27 Deadline to Complete Expert Discovery                                 April 6, 2020
   (including all expert depositions)
28
                                                                                   UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                           CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                     Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 2                                                                    Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                                   (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 285 Filed 09/25/19 Page 3 of 6


   All dispositive motions must be filed on or before               May 11, 2020
 1 May 11, 2020, and noted, pursuant to LCR7(d)(3),
   for no later than June 5, 2020
 2
   All motions in limine must be filed by and noted on the motion   July 13, 2020
 3 calendar no later than three Fridays thereafter pursuant to
   LCR7(d)(4)
 4
   Agreed Pretrial Order due                                        July 24, 2020
 5
   Pretrial conference                                              To be set by the Court
 6
   Trial briefs, deposition designations, and trial exhibits due    July 31, 2020
 7
   SO STIPULATED.
 8
   DATED: September 25, 2019.
 9

10 JOSEPH H. HUNT
   Assistant Attorney General
11 Civil Division                                            BRIGHAM J. BOWEN
   U.S. Department of Justice                                Senior Trial Counsel
12                                                           Federal Programs Branch
13 AUGUST FLENTJE
   Special Counsel                                           ANDREW C. BRINKMAN
14 Civil Division                                            Senior Counsel for National Security
                                                             Office of Immigration Litigation
15 ETHAN B. KANTER
   Chief, National Security Unit                             LINDSAY M. MURPHY
16 Office of Immigration Litigation                          Senior Counsel for National Security
17 Civil Division                                            Office of Immigration Litigation

18 BRIAN T. MORAN                                            BRENDAN T. MOORE
   United States Attorney                                    Trial Attorney
19                                                           Office of Immigration Litigation
   /s/ Victoria M. Braga
20 VICTORIA M. BRAGA                                         JESSE L. BUSEN
21 Trial Attorney                                            Trial Attorney
   Office of Immigration Litigation                          Office of Immigration Litigation
22
   LEON B. TARANTO                                           MICHELLE R. SLACK
23 Trial Attorney                                            Trial Attorney
   Torts Branch                                              Office of Immigration Litigation
24 Civil Division

25                                                           BRIAN C. KIPNIS
                                                             Assistant United States Attorney
26                                                           Western District of Washington

27                                                           Counsel for Defendants
28
                                                                              UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                      CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 3                                                               Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                              (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 285 Filed 09/25/19 Page 4 of 6


     SO STIPULATED.
 1
     DATED: September 25, 2019.
 2
   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
 3 Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
   ACLU Foundation of Southern California         s/ David A. Perez
 4 1313 W. 8th Street                             s/ Cristina Sepe
   Los Angeles, CA 90017                          Harry H. Schneider, Jr. #9404
 5 Telephone: (213) 977-5236                      Nicholas P. Gellert #18041
   jpasquarella@aclusocal.org                     David A. Perez #43959
 6                                                Cristina Sepe #53609
                                                  Perkins Coie LLP
 7                                                1201 Third Avenue, Suite 4900
                                                  Seattle, WA 98101-3099
 8                                                Telephone: 206.359.8000
   s/ Matt Adams                                  HSchneider@perkinscoie.com
 9 Matt Adams #28287                              NGellert@perkinscoie.com
   Northwest Immigrant Rights Project             DPerez@perkinscoie.com
10 615 Second Ave., Ste. 400                      CSepe@perkinscoie.com
   Seattle, WA 98122
11 Telephone: (206) 957-8611                      s/ Trina Realmuto
   matt@nwirp.org                                 s/ Kristin Macleod-Ball
12                                                Trina Realmuto (admitted pro hac vice)
   s/ Stacy Tolchin                               Kristin Macleod-Ball (admitted pro hac vice)
13 Stacy Tolchin (admitted pro hac vice)          American Immigration Council
   Law Offices of Stacy Tolchin                   1318 Beacon St., Suite 18
14 634 S. Spring St. Suite 500A                   Brookline, MA 03446
   Los Angeles, CA 90014                          Telephone: (857) 305-3600
15 Telephone: (213) 622-7450                      trealmuto@immcouncil.org
   Stacy@tolchinimmigration.com                   kmacleod-ball@immcouncil.org
16
   s/ Hugh Handeyside                             s/ Emily Chiang
17 s/ Lee Gelernt                                 Emily Chiang #50517
   s/ Hina Shamsi                                 ACLU of Washington Foundation
18 Hugh Handeyside #39792                         901 Fifth Avenue, Suite 630
   Lee Gelernt (admitted pro hac vice)            Seattle, WA 98164
19 Hina Shamsi (admitted pro hac vice)            Telephone: (206) 624-2184
   American Civil Liberties Union Foundation      Echiang@aclu-wa.org
20 125 Broad Street
   New York, NY 10004
21 Telephone: (212) 549-2616
   lgelernt@aclu.org
22 hhandeyside@aclu.org
   hshamsi@aclu.org
23                                                Counsel for Plaintiffs
24

25 ///

26 ///

27

28
                                                                           UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                   CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                             Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 4                                                            Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                           (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 285 Filed 09/25/19 Page 5 of 6



 1                                               ORDER
 2           IT IS SO ORDERED.
 3           DATED: September ____, 2019.
 4

 5
                                 RICHARD A. JONES
 6                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;              CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                        Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 5                                                       Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                      (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 285 Filed 09/25/19 Page 6 of 6


                                        CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on September 25, 2019, I electronically filed the foregoing with the

 3 Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

 4 counsel of record.

 5
                                                                  /s/ Victoria M. Braga
 6                                                                VICTORIA M. BRAGA
                                                                  Trial Attorney
 7
                                                                  United States Department of Justice
 8                                                                Office of Immigration Litigation
                                                                  P.O. Box 878, Ben Franklin Station
 9                                                                Washington, D.C. 20044
                                                                  Phone: (202) 616-5573
10                                                                E-mail: Victoria.M.Braga@usdoj.gov
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                    UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                            CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                      Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 6                                                                     Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                                    (202) 616-4900
